DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
General Remarks
Status of application: Non-Final office action
Claims
Claims 1, 7 and 16 are independent
Claims 1-20 are pending
Previous IDS
IDS filed 01/27/2017 has been considered
IDS filed 09/12/2015 has been considered
IDS filed 01/05/2018 has been considered
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/2022 has been entered.
 				


Response to Arguments
Applicant’s arguments, filed 02/15/2022, with respect to the rejection(s) of claim(s) 1 under the combination of prior arts have been fully considered but they are not persuasive. 
-Applicant argued that the combination does not explicitly disclose:
	“wherein the element comprises stored executable program instructions executable by the controller such that the system is programmed to determine the presence of an internet gateway chip and based on the determination, to either control the transmitter to transmit the glucose measurement directly to the cloud storage… or to control the transmitter to transmit the glucose measurement to a receiver and display device”.
Examiner respectfully disagrees:
Chung discloses the system is capable of transmitting sensor data to the cloud directly from the sensor or through intermediate device. Chung in fig. 3 and [0038-0039] discloses that an embodiment of the body sensor 10 on a patient wirelessly transmitting physiological data to a mobile application 46 on a cellular device 48…The cellular device 48 then sends the physiological data to computer on the cloud 50, i.e., internet. The cellular device 48 can send the physiological data to the cloud 50 via any acceptable protocol, such as for example, Wi-Fi or a cellular data.  Chung in [0039] discloses the body sensor 10 transmits the physiological data directly to the cloud 50
Applicant argued that the system is not programmed to determine presence of chip, and based on determination to do subsequent steps. The difference between the claim limitation and the prior art would be the program that is used to make the system does functions.  Chung has all the structures to perform the claim functions. Programming the system to act in a certain way using the existing structure where there is no change on the overall structure of the system amounts to using printed matter to make the system perform function where the printed matter has no structural difference in the system or no unobvious functional relationship with the structure on which it is running on. The system of Chung is capable of identifying specific circuit and use it to directly transmit sensor data to the cloud; and alternatively, it is capable of using an intermediate device to send sensor data to the cloud. The combination of prior arts have all the structures to do the functions. A system that is programmable to do the functions reads on these limitations. The structure of Chung can be programmed in ways to produce an intended use of the programming. 
The system of Chung is capable of identifying specific circuit that transmits sensor data of sensor 10 (corresponds to determining presence) when transmitting the sensor measurement directly to the cloud storage. Also, it is capable of transmitting the glucose measurement data to a receiver and display device in order to forward it to the cloud. The chip that transmits the sensor data directly to the cloud corresponds to chip. Determining that specific chip to use it corresponds to determining. The system of Chung is In re DiStefano, 808 F.3d 845, 117 USPQ2d 1267-1268 (Fed. Cir. 2015). If a new and unobvious functional relationship between the printed matter and the substrate does not exist. USPTO personnel need not give patentable weight to printed matter. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004). The printed matter or display format do not have structural difference on the system.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mensinger (US pg. no. 20170303785), further in view of Chung (US pg. no. 20120220835), further in view of Doukas “Bringing IoT and Cloud Computing towards Pervasive Healthcare," herein after Doukas.
Regarding claim 1. Mensinger discloses a system to communicate data of a continuous glucose monitor (CGM) sensor directly to a cloud storage network to thereby store data of the CGM sensor, the system comprising:
		a CGM element for measuring glucose measurement data (fig. 2B, 4 discloses glucose measuring device) and communicating said glucose measurement data to a cloud storage network ([0034]The gateway can transmit information gathered from the continuous glucose monitoring system wirelessly to the secure server (cloud storage) over a cellular network, Wi-Fi network, and the like); 
		the CGM element comprising a sensor (fig. 12B 12 sensor electronics), a controller (fig. 5 214 processor module), and a transmitter coupled to an exposed portion of the sensor ([0043] The sensor electronics module 12, medicament delivery pump 2, a glucose meter 4, and/or other devices/sensors may couple via a wired links to one or more devices, such as a receiver 102; [0052] At 180, receiver 102 may send sensor data, such as analyte data from sensor system 8 and the like, to gateway 104 (the transmitting 
		But, Mensinger does not explicitly disclose: 
wherein the sensor element comprises stored executable program instructions executable by the controller such that the system is programmed to determine the presence of an internet gateway chip and based on the determination, to either control the transmitter to transmit the glucose measurement directly to the cloud storage if it is determined that an internet gateway chip is present  or to control the transmitter to transmit the glucose measurement to a receiver and display device if it is determined that the CGM element does not include an internet gateway chip; 
	However, in the same field of endeavor, Chung discloses:
	 wherein the sensor element comprises stored executable program instructions executable by the controller such that the system is programmed to determine the presence of an internet gateway chip ([0039] in some embodiments, the body sensor 10 transmits the physiological data directly to the cloud 50 via a standard wireless protocol such as Wi-Fi. The chip on the sensor that is determined to directly transmit the data comprises determining whether the chip on the sensor is available and functional. Using the chip on the sensor to directly transmit data to the cloud comprises determining the chip on the sensor is available (determining)) based on the determination, to either control the transmitter to transmit the glucose measurement directly to the cloud storage if it is determined that an internet gateway chip is present ([0039] In some embodiments, the body sensor 10 transmits the physiological data directly to the cloud 50 via a standard wireless protocol such as Wi-Fi. The chip on the sensor (internet gateway device) to to control the transmitter to transmit the glucose measurement to a receiver and display device if it is determined that the CGM element does not include an internet gateway chip ([0038] FIG. 3 illustrates an embodiment of the body sensor 10 on a patient wirelessly transmitting physiological data to a mobile application 46 on a cellular device 48… The cellular device 48 can send the physiological data to the cloud 50 via any acceptable protocol, such as for example, Wi-Fi. In system claim of contingent limitations, only a structure to perform the steps after the contingent conditions in case the conditions are met is needed (see MPEP 2111.04). The conditions themselves are not given patentable weight rather it is the steps after the conditions that have patentable weight. fig. 3 discloses the first structure, a sensor 10 (chip on the sensor that corresponds to internet gateway device), to directly transmit data; and the second structure, display device 48 to be used as intermediary device to send sensor data to the cloud. The system has both capability to perform both steps of the contingent conditions).

		But, the combination does not explicitly disclose:
		wherein the transmitter and the receiver and display device are configured to establish direct data communication with cloud network storage, and to receive said glucose measurement data of said CGM element and communicate said glucose measurement data to said cloud network storage via said direct data communication with said cloud network storage without user interactions.
However, In the same field of endeavor, Doukas discloses:
 wherein the transmitter and the receiver a--nd display device (fig. 2 discloses sensor gateway that is the mobile device (receiver and display device) and a mobile sensor component (transmitter) transmitting senor data from the sensor to the cloud) are configured to establish direct data communication with cloud network storage (fig. 2 discloses sensor gateway, phone that corresponds to receiver a--nd display device establishing direct data communication of the sensor data to the cloud; Doukas I. Introduction, page 922 col. 2 discloses sensors collect bio signals from the user (like heart rate, ECG, oxygen saturation and temperature)... Depending on the wireless technology used, the data can be forwarded to a mobile phone (intermediary receive and display device that is configured for direct data communication to cloud) or directly to the Cloud and to receive said data of said biometric measurement data of said sensor element and communicate said biometric measurement data  to said cloud network storage via said direct data communication with said cloud network storage without user interactions (Doukas III.  Materials and Methods, A. Proposed System Architecture, page 924, col. 1 discloses the sensor gateway (mobile device) that collects all the signals from the sensors and forwards them to the Internet. It discloses that the gateway can be a mobile phone (the receiver and the display of the mobile phone corresponds to receiver and display device) or a microcontroller platform capable of communicating with the Internet).
Doukas further discloses what Chung discloses that is … transmit the glucose measurement directly to the cloud storage network, and … to control the transmitter to transmit the glucose measurement to a receiver and display device (Doukas in page 922, col.2 par. 2 discloses “a Cloud-based system that manages sensor data. Wearable – textile sensors collect bio signals from the user (like heart rate, ECG, oxygen saturation and temperature), motion data (through accelerometers) and contextual data (like location, ambient temperature, activity status, etc.). Depending on the wireless technology used, the data can be forwarded to a mobile phone or directly to the Cloud infrastructure utilizing established techniques for IoT communication”);
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of Mensinger with Doukas. The modification would allow configurable system that can be flexibly configured to directly communicate measured data to the cloud that would enable effectively adapting communication to the cloud based on need, and capability of sensor devices
Regarding claim 2, the combination discloses the system of claim 1.
Doukas further discloses, wherein said receiver and display device comprises at least one internet gateway chip (fig. 2 discloses sensor gateway chip that is the mobile phone chip for interfacing the sensor with internet).
Regarding claims 3, the combination discloses the system of claim 1.
	Doukas further discloses, wherein said receiver and display device (fig. 2 discloses sensor gateways (phone)) comprises a web service application programming interface (API) (fig.2, REST API lightweight interfaces (like REST Web Services) than can be used by the sensor gateways for sending sensor data and retrieving information).	
	Regarding claim 4. The combination discloses the system of claim 2.
Mensinger discloses CGM element ([0052-0054], [0079-80] discloses continuous analytic sensor). 
CGM element for measuring glucose data (([0052-0054], [0079-80] discloses continuous analytic sensor for continuously measure glucose). 
Doukas discloses, wherein said sensor element comprises a mobile communication terminal (fig.2, sensor gateway), wherein said mobile communication terminal comprises a wireless display device (fig. 2. senor gateway is a mobile phone with display) and wherein said internet gateway chip is incorporated with said mobile communication terminal (fig. 2, the senor gateway (mobile phone) interfacing the sensor with internet. The chip of the phone corresponds to the chip).
Regarding claim 5. The combination discloses the system of claim 2.
CGM element ([0052-0054], [0079-80] discloses continuous analytic sensor). 
CGM element for measuring glucose data (([0052-0054], [0079-80] discloses continuous analytic sensor for continuously measure glucose). 
Doukas further discloses, wherein said sensor element comprises a receiver of an existing wireless display device and wherein said internet gateway chip is incorporated with said existing receiver (fig. 2, the senor gateway (mobile phone) interfacing the sensor with internet. The chip of the phone corresponds to the chip. The receiver of the sensor that receives instruction from the cloud through the sensor gateway corresponds to the receiver. Any wearable sensor with display that receive and transmits to/from data to external component reads on the above limitation).
Regarding claim 6.  The combination discloses the system of claim 2.
Mensinger discloses CGM element ([0052-0054], [0079-80] discloses continuous analytic sensor). 
CGM element for measuring glucose data (([0052-0054], [0079-80] discloses continuous analytic sensor for continuously measure glucose). 
Doukas further discloses, wherein said sensor element comprises an existing sensor and transmitter and wherein said internet gateway chip is incorporated with said existing sensor (B. Case based implementation, page 925 col. 1 discloses Arduino sensor board equipped with … sensors. It has also a WiFi communication module that allows it to connect directly to the Cloud infrastructure when there is a wireless network available with a Wi-Fi capability. The internet gateway chip of the Arduino corresponds to chip and the Arduino corresponds the transmitter).
Regarding claim 7. Mensinger discloses a method to communicate data of a continuous glucose monitor (CGM) sensor directly to a cloud storage network to thereby store data of the CGM sensor, comprising:
providing a CGM element of a CGM system (fig. 2B 198), the CGM element comprising a sensor (fig. 2B 12 sensor electronics), a controller (fig. 5, 214 processor module), stored executable program instructions, and at least one transmitter coupled to an exposed portion of the sensor to provide direct data communication with cloud network storage ([0034]The gateway can transmit information gathered from the continuous glucose monitoring system wirelessly to the secure server (cloud storage) over a cellular network, Wi-Fi network, and the like; [0043] The sensor electronics module 12, medicament delivery pump 2, a glucose meter 4, and/or other devices/sensors may couple via a wired links to one or more devices, such as a receiver 102; [0052] At 180, receiver 102 may send sensor data, such as analyte data from sensor system 8 and the like, to gateway 104 (the transmitting component corresponds to transmitter). The part of the sensor that is attached to body of the transmitter corresponds to exposed portion of the sensor); 
controlling said CGM system according to the stored executable program instructions to continuously monitor a glucose level at a site and process glucose measurement data based on said glucose level of said sensor for transmission ([0034] discloses the gateway device gathers information, including real-time or near-real-time (continuous) glucose concentration values, from the display device and transmits the information to a secure server. The processing for transmission corresponds to processing); and 

		controlling said receiver or mobile communication terminal to transmit said biometric measurement data to said cloud network storage via said communication element of said receiver or mobile communication terminal without user interactions.
		However, in the same field of endeavor, Doukas discloses:
		 controlling said receiver or mobile communication terminal to transmit said biometric measurement data to said cloud network storage via said communication element of said receiver or mobile communication terminal without user interactions (page 925, B. case based implementation; par. 2 discloses a mobile android phone that is not included in the sensor used as sensor gateway for interfacing the sensor to internet. The android phone corresponds to receiver. Managing and performing the process of interfacing the sensor to the cloud corresponds to controlling the devices to transmit received data).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of Mensinger with Doukas. The modification would allow configurable system that can be flexibly configured and monitored to directly communicate measured data to the cloud that would enable effectively adapting communication to the cloud based on need.
But, the combination does not explicitly disclose:
To determine if said sensor includes an internet gateway device, and based on such determination, to either transmit said glucose measurement data of said sensor to said cloud network storage via said internet gateway device If said internet gateway device is present to control said sensor;

However, in the same field of endeavor, Chung discloses:
To determine if said sensor includes an internet gateway device and based on such determination, to either transmit said glucose measurement data of said sensor to said cloud network storage via said internet gateway device If said internet gateway device is present to control said sensor ([0039] in some embodiments, the body sensor 10 transmits the physiological data directly to the cloud 50 via a standard wireless protocol such as Wi-Fi. Using the chip (internet gateway device) on the sensor that is determined to directly transmit the data comprises determining whether the chip on the sensor is available and functional. Using the chip on the sensor to directly transmit data to the cloud comprises determining the internet gateway device on the sensor is available (determining). The transmission using the specific chip corresponds to transmission based on determination. This limitation has contingent limitation. The prior art need to teach only one of the mutually exclusive steps and that is only the step not the condition that is given patentable weight (see MPEP 2111.04). In system claim of contingent limitations, a structure to perform the steps after the contingent conditions is needed and only the steps are given patentable weight in case the conditions are met where the prior art teaches that);
	to control said sensor to transmit said glucose measurement data to a receiver or mobile communication terminal of said CGM system that includes said internet gateway device if said sensor does not include an internet gateway device ([0038] FIG. 3 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Chung. The modification would allow sending measured sensor data directly to the cloud or through interfacing device when the senor is not capable of direct internet communication as a result enabling efficient sensor system where it can extend communication through intermediate device when sensor capability is constrained.
Regarding claim 8, the combination discloses the method of claim 7.
Doukas further discloses wherein said transmitter transmits to receiver comprising an internet gateway chip (fig. 2 discloses sensor gateway chip that is the mobile phone 
Regarding claim 9. Doukas discloses the method of claim 8, 
Doukas further discloses wherein said internet gateway chip comprises a dedicated internet gateway chip configured to communicate with separate cloud storage networks (fig. 2 discloses sensor gateway chip that is the mobile phone chip for interfacing the sensor with internet. Gateway interfaces a device with separate networks).
	Regarding claim 10, the combination discloses the method of claim 7.
	Doukas further discloses wherein said sensor system (fig. Sensor system) comprises a web service application programming interface (API) (fig.2, REST API lightweight interfaces (like REST Web Services) than can be used by the sensor gateways for sending sensor data and retrieving information).
Mensinger discloses CGM system ([0052-0054] continuous analytic sensor);
Regarding claim 11, the combination discloses the method of claim 8.
All other limitations of claim 11 are similar with the limitations of claim 4. The claim is rejected on the analysis of claim 4 above.
Regarding claim 12, the combination discloses the method of claim 8.
All other limitations of claim 12 are similar with the limitations of claim 5. The claim is rejected on the analysis of claim 5 above.
Regarding claim 13, the combination discloses the method of claim 8.
All other limitations of claim 13 are similar with the limitations of claim 6. The claim is rejected on the analysis of claim 6 above.
Regarding claim 14. The combination discloses the method of claim 7.
wherein at least one of direct data communication with cloud network storage and access to data of cloud network storage is provided in response to a user registration (fig. 2, discloses authentication and providing access only for authorized members. The authentication process confirms whether the requesting entity is authorized (registered user) and a member of the service).
Regarding claim 15. The combination discloses method of claim 7.
Doukas further disclose, wherein at least one of direct data communication with cloud network storage and access to data of cloud network storage is provided in response to a user fee payment (II. RELATED WORK AND BACKGROUND INFORMATION, page 923, par. 4 discloses providing on-demand cloud services. That corresponds to service on- demand based on fee. It is known in the art that cloud storage or processing service to the client of the cloud (sensor network) or service provider is fee based).
Claim 16-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mensinger (US pg. no. 20170303785), further in view of Chung (US pg. no. 20120220835).
Regarding claim 16. Mensinger discloses a system to communicate data of a continuous glucose monitor (CGM) sensor directly to a cloud storage network to thereby store data of the CGM sensor, the system comprising:
a CGM system (fig. 2B 198) comprising a glucose sensor (fig. 2B 12 sensor electronics), a controller (fig. 2B 214 processor of the sensor), stored executable program instructions, and a data transmitter coupled to an exposed portion of the glucose sensor, for measuring glucose measurement data and communicating said glucose measurement data to at least one internet gateway device ([0034]The gateway can transmit information gathered from the continuous glucose monitoring system wirelessly to the secure server (cloud storage) over a cellular network, Wi-Fi network, and the like); [0043] The sensor electronics module 12, medicament delivery pump 2, a glucose meter 4, and/or other devices/sensors may couple via a wired links to one or more devices, such as a receiver 102; [0052] At 180, receiver 102 may send sensor data, such as analyte data from sensor system 8 and the like, to gateway 104 (the transmitting component corresponds to transmitter). The part of the sensor that is attached to body of the transmitter corresponds to exposed portion of the sensor);
But, Mensinger does not explicitly disclose:
the stored executable program instructions are executable by the controller to determine the presence of an internet gateway device and based on the determination to either control the transmitter to transmit the glucose measurement data directly to a cloud storage network if it is determined that an internet gateway device is present or to control the transmitter to transmit the glucose measurement data to a receiver and display having an internet gateway device if it is determined that the CGM element does not include an internet gateway chip.
However, in the same field of endeavor, Chung discloses the stored executable program instructions are executable by the controller to determine the presence of an internet gateway device and based on the determination to either control the transmitter to transmit the glucose measurement data directly to a cloud storage network if it is determined that an internet gateway device is present ([0039] in some embodiments, the body sensor 10 transmits the physiological data directly to the cloud 50 via a standard and if it is determined that an internet gateway device is present to control the transmitter to transmit the glucose measurement data directly to a cloud storage network ([0039] In some embodiments, the body sensor 10 transmits the physiological data directly to the cloud 50 via a standard wireless protocol such as Wi-Fi. The chip on the sensor (internet gateway device) to directly transmit comprises determining whether the chip on the sensor to directly transmit data to the cloud is available. The component on the sensor that controls direct transmission of data to the cloud corresponds to controller. These are contingent limitations. Prior art need to teach only one of the steps and only the step such as: “control the transmitter to transmit the glucose measurement directly to the cloud storage network” not the condition that has patentable weight (see MPEP 2111.04). In system claim of contingent limitations, what is needed is a structure to perform the steps after the contingent conditions in case the conditions are met (see MPEP 2111.04). The conditions themselves are not given patentable weight rather it is one of the steps after the mutually exclusive conditions that has patentable weight. fig. 3 discloses the first structure, a sensor 10 (chip on the sensor that corresponds to internet gateway device), to directly transmit data; and the second structure, display device 48 to be used as intermediary device to send sensor data to the cloud. The system has both structures to perform both steps of the contingent conditions).
 	to control the transmitter to transmit the glucose measurement data to a receiver and display having an internet gateway device if it is determined that the CGM element does not include an internet gateway chip ([0038] FIG. 3 illustrates an embodiment of 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of Mensinger with Chung. The modification would allow sending measured sensor data directly to the cloud or through interfacing device when the senor is not capable of direct internet communication as a result enabling efficient sensor system where it can extend communication through intermediate device when sensor capability is constrained.
Regarding claim 17, the combination discloses the system of claim 16.
Chung further discloses wherein said internet gateway device comprises at least one internet gateway chip ([0039] in some embodiments, the body sensor 10 transmits the physiological data directly to the cloud 50 via a standard wireless protocol such as Wi-Fi. The chip of the sensor transmitting data corresponds to internet gateway device).
Regarding 18.     The combination discloses the system of claim 17.
Mensinger discloses CGM element ([0052-0054], [0079-80] discloses continuous analytic sensor). 
CGM element for measuring glucose data (([0052-0054], [0079-80] discloses continuous analytic sensor for continuously measure glucose). 
Chung further discloses wherein said senor element comprises a mobile communication terminal (fig. 3, 48 mobile transmitting terminal), wherein said mobile communication terminal comprises a wireless display device (fig. 3, discloses display of mobile device 48) and wherein said internet gateway chip is incorporated with said mobile communication terminal (fig. 3 discloses the device 48 is capable of transmitting sensor data from senor 10 to the cloud. The circuit transmitting corresponds to chip).
Regarding 19. The combination discloses the system of claim 17.
Mensinger discloses CGM element ([0052-0054], [0079-80] discloses continuous analytic sensor). 
CGM element for measuring glucose data (([0052-0054], [0079-80] discloses continuous analytic sensor for continuously measure glucose). 
Chung discloses wherein said sensor element comprises a receiver of an existing wireless display device and wherein said internet gateway chip is incorporated with said existing receiver (fig. 3 discloses the device 48 is capable of transmitting sensor data from senor 10 the cloud. The circuit on the mobile device transmitting corresponds to chip. The 
Regarding 20.   The combination discloses the system of claim 17.
Mensinger discloses CGM element ([0052-0054], [0079-80] discloses continuous analytic sensor). 
CGM element for measuring glucose data (([0052-0054], [0079-80] discloses continuous analytic sensor for continuously measure glucose). 
Chung discloses wherein said sensor element comprises an existing sensor and transmitter and wherein said internet gateway chip is incorporated with said existing sensor ([0039] in some embodiments, the body sensor 10 transmits the physiological data directly to the cloud 50 via a standard wireless protocol such as Wi-Fi. The chip on the sensor (internet gateway device) to directly transmit corresponds to incorporated chip).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Mensinger (US pg. no. 2014018442) fig. 2A, fig. 2B
-Root (US pg. no. 20140096264) fig. 1, fig. 3
- Roh (US pg. no. 20120246261) [0044-0045]
-Sridhar (US PG 20130097276) [0022-0023]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESSERET F GEBRE whose telephone number is (571)272-8272.  The examiner can normally be reached on M-F 9:30-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 5712701684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MESSERET F GEBRE/Examiner, Art Unit 2445

/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445